Citation Nr: 0705808	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-23 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 50 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  That decision granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from November 27, 2002.  The veteran 
appealed that decision to the Board, and, during the course 
of the appeal but before the case was sent to the Board, the 
RO, in a December 2004 rating decision granted an increased 
rating to 50 percent disabling.  The case was referred to the 
Board for appellate review.  In a decision issued in November 
2005, the Board denied the veteran's claim for a higher 
initial evaluation for PTSD.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in November 
2006, the Court remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  The case has since been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the veteran a more recent VA 
examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).
As noted by the parties in the joint motion, the law requires 
that an additional VA examination be afforded when the 
evidence indicates that there has been a material change in 
the veteran's symptomatology since his last examination.  The 
parties observed that the veteran had specifically asserted 
that his PTSD had worsened since his last examination.  In 
particular, it was noted that the veteran was afforded a VA 
examination in April 2003, but later claimed that he had 
suicidal ideation during his December 2004 informal 
conference.  As such, the parties determined that the veteran 
should be afforded a VA examination to ascertain the current 
level of severity of his PTSD.  Therefore, the Board finds 
that a remand is necessary in this case.

Moreover, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1. The RO should send the veteran a 
notice letter in connection with his 
claim for a higher initial evaluation.  
The letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim. The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his PTSD.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the veteran's 
service-connected PTSD.  The examiner 
should also report all signs and 
symptoms necessary for rating the 
veteran's PTSD under the General Rating 
Formula for Mental Disorders.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


